Exhibit 10.8



________________________________________________


HSBC BANK USA, NATIONAL ASSOCIATION


and


SJA INDUSTRIES, LLC


and


THE TOWN OF ISLIP INDUSTRIAL DEVELOPMENT AGENCY


and


FAE HOLDINGS 411519R, LLC


_________________________________________________


NOTE AND MORTGAGE


ASSUMPTION AGREEMENT


Dated:  March 15, 2012


_________________________________________________




Street Address:                          355 South Technology Drive
 Central Islip, New York
District:                                       0500
Section:                                       206.00
Block:                                          03.00
Lot:                                              001.003
County:                                       Suffolk




_________________________________________________


RECORD AND RETURN TO:


Jodi L. Gladstone, Esq.
Farrell Fritz, P.C.
1320 Reckson Plaza
Uniondale, New York 11556-1320


_________________________________________________


 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT, made the 15th day of March, 2012, by and among HSBC BANK USA,
NATIONAL ASSOCIATION, a national banking association, having an address at 534
Broad Hollow Road, Melville, New York 11747 (being hereinafter called
“Mortgagee”), SJA INDUSTRIES, LLC, a New York limited liability company, having
an address at 355 South Technology Drive, Central Islip, New York 11722 (being
hereinafter called the “Original Borrower”), FAE HOLDINGS 411519R, LLC, a New
York limited liability company, having an address at c/o First American Exchange
Company, LLC, 560 South 300 East, Salt Lake City, Utah  84111 (being hereinafter
called “New Borrower”), and THE TOWN OF ISLIP INDUSTRIAL DEVELOPMENT AGENCY, a
corporate governmental agency, having an address at 40 Nassau Avenue, Islip, New
York 11751 (being hereinafter called the “IDA”).




RECITALS




A.           The IDA acquired record title to the property known as 355 South
Technology Drive, Central Islip, New York, as more particularly described on
Exhibit A attached hereto (hereinafter referred to as the “Real Property”) to
provide certain benefits to the Original Borrower.  The Original Borrower and
the IDA entered into a certain Installment Sale Agreement, dated as of
December 1, 2000, a memorandum of which was recorded on January 18, 2001, in the
Clerk’s Office in Liber 12097, at Page 529 (as the same may  have been amended,
the “Sale Agreement”).  The Original Borrower occupies the Real Property
pursuant to a certain lease agreement dated as of December 1, 2000 (the “Master
Lease”), between the IDA and the Original Borrower.


B.           Original Borrower and CVD Equipment Corporation (“CVD”) are parties
to a certain Contract of Sale dated September 2, 2011, pursuant to which CVD
agreed to purchase Original Borrower’s right, title and interest in the Master
Lease.


C.           New Borrower and CVD have entered into a certain Qualified Exchange
Accommodation Agreement dated as of February 9, 2012 (the “Accommodation
Agreement”), pursuant to which New Borrower agreed to acquire the leasehold
interest under the Master Lease and sublease the same to CVD,  in order to
facilitate CVD’s intended property exchange pursuant to Internal Revenue Code
Section 1031 and Revenue Procedure 2000-37.  It is a condition of the
Accommodation Agreement that New Borrower, on behalf of CVD, obtain funds
sufficient to acquire Original Borrower’s interest under the Master Lease;


D.           CVD has applied to Mortgagee for a loan (the “Loan”) to New
Borrower in the principal sum of SIX MILLION and 00/100 DOLLARS ($6,000,000.00),
which loan is being funded on the date hereof.


E.           The Original Borrower is the maker under a certain mortgage note
dated June 16, 2006, in the original principal amount of $9,150,000.00, executed
by the Original Borrower in favor of SL Investment PAR Holdings 2008-1, LLC (the
“Note”) which Note is secured by the mortgage described on Exhibit B attached
hereto and made a part hereof (the “Mortgage”), encumbering the Real Property.
 
 
 

--------------------------------------------------------------------------------

 


F.           In connection with the Loan being made by Mortgagee to New
Borrower, the Note and Mortgage are this date being assigned to Mortgagee
pursuant to a certain Assignment of Mortgage dated the date hereof from SL
Investment PAR Holdings 2008-1, LLC to the Mortgagee, to be recorded in the
Clerk’s Office.


G.           In consideration for the assignment of the Master Lease by Original
Borrower to New Borrower, New Borrower is willing to assume all of the
obligations of Original Borrower under the Note and the Mortgage.


Accordingly, the parties hereto hereby agree as follows:


1.           New Borrower hereby covenants, promises and agrees (a) to pay the
indebtedness evidenced by the Note, on which there remains unpaid as of the date
hereof the principal amount of $6,000,000.00, on the terms, in the manner and in
all respects as therein provided, without offset, deduction, or counterclaim,
(b) to perform each and all of the covenants, agreements and obligations in the
Note and the Mortgage to be performed by Original Borrower, at the time, in the
manner and in all respects as therein provided, and (c) to be bound by each and
all of the terms and provisions of the Note and the Mortgage as though the Note
and the Mortgage had originally been made, executed and delivered by
New Borrower.


2.           All of the Real Property described in the Mortgage shall remain in
all respects subject to the lien and encumbrance of the Mortgage, and nothing
herein contained shall affect or be construed to affect the lien or encumbrance
of said Mortgage, or the priority thereof over other liens or encumbrances, or,
except as expressly provided herein, to release or affect the liability of any
party or parties who may now or hereafter be liable under or on account of the
Note or the Mortgage; nor shall anything herein contained affect or be construed
to affect any other security, if any, held by Mortgagee as security for the
Note.


3.           The IDA is executing this Agreement solely to consent to the terms
hereof and incurs no obligations hereunder.


4.           This Agreement shall be construed and interpreted in accordance
with and governed by the laws of the State of New York.


5.           This Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall be an original, but all of which
together shall constitute one and the same instrument.


6.           New Borrower’s obligations under this Agreement, the Note and the
Mortgage are absolute and unconditional and are valid irrespective of any other
agreement or circumstance which might otherwise constitute a defense to the
obligations under this Agreement, the Note or the Mortgage or to the obligations
of others related to it.  New Borrower acknowledges that no oral or other
agreements, conditions, promises, understandings, representations or warranties
exist in regard to the obligations under this Agreement, the Note, or the
Mortgage, except those specifically set forth herein and therein.
 
 
 

--------------------------------------------------------------------------------

 


7.           Neither this Agreement nor any provision hereof may be modified,
amended, changed or terminated orally, but only by an agreement in writing
signed by the party against whom the enforcement of the modification, amendment,
change or termination is sought.


8.           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.


9.           Nothing in this Agreement is intended to or shall be deemed to
create any rights or obligations of partnership, joint venture, or similar
association among the parties hereto.


10.           If any term, covenant, provision or condition of this Agreement
shall be held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be construed without such term, covenant, provision or
condition.


11.           New Borrower, Original Borrower and the Mortgagee hereby
irrevocably and unconditionally waive any and all rights to trial by jury in any
action, suit or counterclaim arising in connection with, out of or otherwise
related to this Agreement..


12.           The general credit of New Borrower is not obligated or available
for the payment of the indebtedness evidenced by the Note (the
“Debt”).  Mortgagee will not look to New Borrower or any principal, member,
director, officer or employee of New Borrower with respect to the Debt or any
covenant, stipulation, promise, agreement or obligation contained herein or in
the Note.  In enforcing its rights and remedies under this Agreement or the
Note, Mortgagee will look solely to the Real Property and/or to the Guarantors
(as defined in the Mortgage) for the payment of the Debt and for the performance
of the provisions hereof or thereof.  Mortgagee will not seek a deficiency or
other money judgment against New Borrower or any principal, member, director,
officer or employee of New Borrower, and will not institute any separate action
against New Borrower by reason of any default that may occur in the performance
of any of the terms and conditions of this Agreement or the Note.  This
agreement on the part of Mortgagee shall not be construed in any way so as to
affect or impair the lien of the Mortgage or Mortgagee’s right to foreclose
under the terms of the Mortgage as provided by law or construed in any way so as
to limit or restrict any of the rights or remedies of the Mortgagee in any
foreclosure proceedings or other enforcement of payment of the Debt out of and
from the security given therefor, including, without limitation, any Guaranty
(as defined in the Mortgage).  THE PROVISIONS OF THIS PARAGRAPH 12 SHALL BE
APPLICABLE ONLY UNTIL, AND SHALL BE DEEMED DELETED FROM THIS AGREEMENT AND OF NO
FURTHER FORCE OR EFFECT FROM AND AFTER, THE DATE THAT CVD ACQUIRES ALL OF THE
MEMBERSHIP INTERESTS IN NEW BORROWER OR ASSUMES THE OBLIGATIONS OF NEW BORROWER
UNDER THE MASTER LEASE, THE NOTE OR THE MORTGAGE PURSUANT TO THE TERMS OF THE
ACCOMMODATION AGREEMENT OR OTHERWISE.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year above first written.




 


 
SJA INDUSTRIES, LLC


 


By:           /s/ Fran Austrian
Name:       Fran Austrian
Title:         Member


 


 
FAE HOLDINGS 411519R, LLC


 


By:         /s/ Mark Bullock
Name:    Mark Bullock
Title:      Authorized Person of Manager




THE TOWN OF ISLIP INDUSTRIAL
DEVELOPMENT AGENCY




By:           /s/ William G. Mannix
Name:      William G. Mannix
Title:         Executive Director




HSBC BANK USA, NATIONAL ASSOCIATION




By:           /s/ Robert Caruana
Name:  Robert Caruana
Title:           VP


CVD Equipment Corporation hereby
acknowledges and agrees to the terms hereof.


CVD EQUIPMENT CORPORATION




By:           /s/ Glen Charles
Name:  Glen Charles
Title:  Chief Financial Officer
 
 
 

--------------------------------------------------------------------------------

 


State of New York                )
) ss:
County of Suffolk                )


On the 15th day of March in the year 2012 before me, the undersigned, personally
appeared Fran Austrian personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument, and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.


/s/ Caren Rio Gouskos
Notary Public






State of New York                )
) ss:
County of Suffolk                )


On the 15th day of March in the year 2012 before me, the undersigned, personally
appeared William G. Mannix personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument, and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.


/s/ Caren Rio Gouskos
Notary Public






State of New York                )
) ss:
County of Suffolk                )


On the 15th day of March in the year 2012 before me, the undersigned, personally
appeared Robert Caruana personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument, and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.


/s/ Caren Rio Gouskos
Notary Public
 
 
 

--------------------------------------------------------------------------------

 


State of New York                )
) ss:
County of                              )


On the _____ day of March in the year 2012 before me, the undersigned,
personally appeared _____________  personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument, and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.


________________________________________
Notary Public






[UNIFORM OUT OF STATE ACKNOWLEDGMENT, IF APPLICABLE]


STATE OF Utah
)
     
)
SS:
 
COUNTY OF Salt Lake
)
   



On the 14 day of March in the year 2012 before me, the undersigned, personally
appeared Mark Bullock, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument, and
that such individual made such appearance before the undersigned in the City of
Salt Lake, State of Utah.


/s/ Coty E. Romero
Notary Public


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


DESCRIPTION OF REAL PROPERTY


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


DESCRIPTION OF MORTGAGE





Mortgage dated 6/16/2006 granted by SJA Industries LLC and Town of Islip
Industrial Development Agency to Sun Life Assurance Company of Canada, in the
original principal amount of $9,150,000.00, recorded in the Clerk’s Office for
Suffolk County (the “Clerk’s Office”) on 6/26/2006 in Liber 21324, Page 658.


Assignment of Mortgage dated 12/29/2009 from Sun Life Assurance Company of
Canada to SL Investment PAR Holdings 2008-1, LLC, recorded in the Clerk’s Office
on 1/22/2010 in Liber 21910, Page 303.